United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2533
                                    ___________

Eldon K. Bugg,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
James L. Rutter; Jean Goldstein,      *
                                      *     [UNPUBLISHED]
            Appellees.                *
                                 ___________

                              Submitted: February 6, 2012
                                 Filed: February 15, 2012
                                  ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Eldon Bugg appeals the district court’s1 denial of his motion under Federal Rule
of Civil Procedure 60(b)(6), in which he asked the court to “clarify” that its dismissal
of his action had been without prejudice as to the state-law claims he had raised. We
conclude the district court did not abuse its discretion by denying Bugg’s motion: the
dismissal order in question had dismissed his state-law claims with prejudice, and no
other exceptional circumstances existed meriting Rule 60(b)(6) relief. See Murphy
v. Mo. Dep’t of Corr., 506 F.3d 1111, 1117 (8th Cir. 2007) (standard of review; Rule

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
60(b)(6) provides relief only where exceptional circumstances denied moving party
full and fair opportunity to litigate claim and prevented moving party from receiving
adequate redress); Caldwell v. Camp, 594 F.2d 705, 707 n.2 (8th Cir. 1979)
(involuntary dismissal is with prejudice unless otherwise specified by the district court
or Fed. R. Civ. P. 41(b) exception); cf. Hassett v. Lemay Bank & Trust Co., 851 F.2d
1127, 1130 (8th Cir. 1988) (state-law claims not explicitly addressed by district court
order dismissing all claims must be construed as dismissed without prejudice).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-